DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the accessibility hole in claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: floorplate 94 in ¶000137, and ¶000144.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In Paragraph 0006, “producers must and do to become more” does not need “to” and should be removed to make the sentence grammatically correct. 
In Paragraph 00066, “floor system 10” is mislabeled as 10 is the feeder system 10 as referenced in paragraph 00065. 
In Paragraph 000158, “by placing system the connected feeder assembly 12 and door assembly 40 in place” should be corrected to “by placing the system connected to the feeder assembly 12 and door assembly 40 in place”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “door assembly” in claims 1, 2, 4, 7, and 22 is used by the claim to mean “a frame, or support structure, configured to support the feeder assembly 12,” while the accepted meaning is “a frame, or support structure, to hold a door”. There is no door connected to the door assembly 40. Additionally, the door 82 of the invention is located at the opposite end of the invention, away from the “door assembly”. The term is indefinite because the specification does not clearly redefine the term. Claims 2-21 depends on claim 1 and are therefore rejected under dependency. 

Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-21 cites of a “system of claim 1”, however, claim 1 cites a “feeder system”. The preamble should be kept consistent and claims 2-21 should be corrected to “The feeder system of claim 1”. 

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by an accessibility hole due to the 35 USC 112 (a) issues surrounding the claim, and therefore the metes and bounds of the claim cannot be ascertained. For the purposes of examination, the examiner took “accessibility hole” to be the hole that receives the feed tube receptacle. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8-10, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lefebvre (US 10,653,109).
Regarding claim 1, Lefebvre teaches (Fig. 2) of a feeder system (Abstract, farrowing system with a feed dispenser) comprising: a feeder assembly (feed container 148); wherein the feeder assembly is configured to provide food to livestock (Col. 7 lines 36-40, livestock has access to feed received in the feeder assembly 148); a door assembly (front door panel 142); the door assembly having a frame (frame of 142); wherein the frame of the door assembly is configured to operatively connect to the feeder assembly (frame is configured to connect to the feeder assembly 148).

Regarding claim 2, Lefebvre teaches of the invention in claim 1 and further comprising (Fig. 2): wherein the door assembly (142) is operatively connected to a crate (Fig. 3, crate defining the sow receiving space 124) (door assembly 142 is connected to pen 102).

Regarding claim 3, Lefebvre teaches of the invention in claim 1, and further comprising (Fig. 1): a feed tube receptacle (tube connected above feed container 148); wherein the feed tube receptacle is configured to connect to a feed delivery system (feed dispenser 104) to receive feed (Col. 7 lines 29-33, feed delivery system 104 dispenses feed to the feed tube receptacle).

Regarding claim 8, Lefebvre teaches of the invention in claim 1, and further comprising (Fig. 1): the feeder assembly having a trough (trough of feed container 148); wherein the trough is formed of a sidewall (feed container 148 has sidewalls by the trough); wherein the trough is configured to hold feed (Col. 7 lines 29-31, feed container receives feed).

Regarding claim 9, Lefebvre teaches of the invention in claim 1, and further comprising (Fig. 1): at least one nursery panel (side walls 112, 114, 116, and 118); wherein the at least one nursery panel is configured to contain at least one livestock within the system; wherein the at least one livestock is a nursing offspring (Col. 6 lines 1-4, nursery panels 112, 114, 116, and 118 receives a sow and the piglets born from the sow).

Regarding claim 10, Lefebvre teaches of the invention in claim 1, and further comprising (Fig. 1): a crate (Fig. 3, crate defining the sow receiving space 124); a confinement area (sow receiving space 124); wherein the crate is configured to confine at least one livestock in the confinement area (Col. 6 lines 13-21, crate receives and hold the sow); wherein the feeder assembly (148) is operatively connected to the crate (feeder assembly 148 is connected to the crate); wherein the at least one livestock is a nursing adult (Col. 6 lines 13-21, crate receives a sow that nurses piglets).

Regarding claim 12, Lefebvre teaches of the invention in claim 1, and further comprising (Fig. 2): a crate (Fig. 3, crate defining the sow receiving space 124); a confinement area (124); a safety area (Fig. 3, piglet receiving areas 126 and 128); wherein the feeder assembly (148) is configured to provide feed to at least one livestock contained within the confinement area (Col. 7 lines 36-40, livestock has access to feed received in the feeder assembly 148 within the confinement area 124).

Regarding claim 15, Lefebvre teaches of the invention in claim 1, and further comprising (Fig. 1): a crate (Fig. 3, crate defining the sow receiving space 124); a safety area (Fig. 3, piglet receiving areas 126 and 128); a heat lamp (heating lamps 154, 156); wherein the heat lamp is configured to provide warmth to livestock contained within the safety area (Col. 8 lines 3-6, heating lamps 154, 156 are adapted to provide heat to piglets).

Regarding claim 16, Lefebvre teaches of the invention in claim 1, and further comprising (Fig. 1): at least one sensor (thermal sensor 158) configured to detect at least one environmental condition of the system (Col. 8 lines 18-23, sensor 158 measures the temperature in at least a portion of the piglet receiving area 126).

Regarding claim 17, Lefebvre teaches of the invention in claim 1, and further comprising: a hardware management system (controller 106) configured to respond to a data input and cause an output (Col. 8 lines 18-28, controller 106 receives data input, such as from thermal sensor 158, and cause an output, such as adjusting the intensity of heating lamp 154).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 10,653,109) in view of Buchanan (US RE31,556).
	Regarding claim 4, Lefebvre teaches of the invention in claim 1, but does not appear to teach of further comprising: at least one pin; wherein the at least one pin is configured to operably connect the feeder assembly to the door assembly.
	Buchanan is in the field of animal feeders and teaches (Fig. 6 and 7, Col. 6 lines 16-26) of at least one pin (journals 53); wherein the at least one pin (53) is configured to operably connect the feeder assembly (feeder 50) to a frame (Fig. 7, vertical support members 51) in order to be rotatable around its axis by means of pins (53). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre to incorporate the teachings of Buchanan to have at least one pin configured to connect the feeder assembly to the door assembly in order to be rotatable as motivated by Buchanan. 

	Regarding claim 7, Lefebvre teaches of the invention in claim 1, but does not appear to teach of further comprising: at least one pin; wherein the at least one pin is configured to operably connect the feeder assembly to the door assembly; at least one pin hook; wherein the at least one pin hook is configured to receive the at least one pin therein.
	Buchanan is in the field of animal feeders and teaches (Fig. 6 and 7, Col. 6 lines 16-26) of at least one pin (journals 53); wherein the at least one pin (53) is configured to operably connect the feeder assembly (feeder 50) to a frame (Fig. 7, vertical support members 51); at least one pin hook (U-shaped cups 54); wherein the at least one pin hook is configured to receive the at least one pin therein (pins 53 rest in mating pin hooks 54) in order to be rotatable around its axis by means of pins (53).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre to incorporate the teachings of Buchanan to have a pin and a pin hook to connect to the door assembly in order to be rotatable as motivated by Buchanan.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 10,653,109) in view of Wolfe (US 2,501,980).
	Regarding claim 5, Lefebvre teaches of the invention in claim 1, but does not appear to teach of further comprising: a flange; wherein the flange is configured to connect a set of opposing sidewalls of the feeder assembly.
	Wolfe is in the field of troughs and teaches (Fig. 1) of a flange (intermediate member 6); wherein the flange (6) is configured to connect a set of opposing sidewalls (metal shells 1) of the feeder assembly (Fig. 1 and 2, flange 6 is configured to connect opposing sidewalls 1 to make the feeder assembly).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre to incorporate the teachings of Wolfe to have a flange that connects opposing side walls of the feeder assembly in order to securely connect the side walls together and give more support to the structure. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 10,653,109) in view of Schippers (WO 2014/107110).
	Regarding claim 6, Lefebvre teaches of the invention in claim 1, and further comprising: a sensor (thermal sensor 158); wherein the feeder assembly (148) comprises a trough (trough of feeder assembly 148). 
Lefebvre does not appear to teach wherein the sensor is configured to detect a level of feed within the trough.
Schippers is in the field of livestock feeders and teaches (Fig. 2, Page 14 lines 28-30) of a sensor (feed level gauge 113); wherein the feeder assembly (barn 1) comprises a trough (feed trough 108); wherein the sensor (113) is configured to detect a level of feed within the trough (sensor 113 detects the quantity of feed in the feed trough 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre to incorporate the teachings of Schippers to have a sensor to detect a level of feed within the trough in order to signal that the feed is low. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 10,653,109) in view of Borcherding (US 4,177,762).
Regarding 11, Lefebvre teaches of the invention in claim 1, and further comprising (Fig. 1): a confinement area (sow receiving space 124); wherein the crate (Fig. 3, crate defining the sow receiving space 124) is configured to confine at least one livestock in the confinement area (Col. 6 lines 11-21, crate defining sow receiving space 124 receives and hold a sow).
Lefebvre does not appear to teach of further comprising: a crate having at least one Flying-W. 
Borcherding is in the field of livestock feeders and teaches (Fig. 1 and 2) of a crate having at least one Flying-W (vertically extending bars 36 with a curved or flared end portion 38 that extends inwardly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre to incorporate the teachings of Borcherding to have a Flying-W in order to have a roof above the livestock head and further confine the livestock. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 10,653,109) in view of Rodenberg et al. (US 4,294,195), herein after Rodenberg.
Regarding claim 13 and 14, Lefebvre teaches of the invention in claim 1 and further comprising (Fig. 1): a crate (Fig. 3, crate defining the sow receiving space 124); and a confinement area as stated in claim 13 (Col. 6 lines 11-21, crate defining sow receiving space 124 receives and hold a sow) and a safety area as stated in claim 14 (Fig. 3, piglet receiving areas 126 and 128). 
Lefebvre does not appear to teach of a water tree; wherein the water tree is configured to provide fluid to at least one livestock contained within the confinement area or safety area.
Rodenberg is in the field of livestock feeders and teaches of a water tree; wherein the water tree (water pipe 116) is configured to provide fluid to at least one livestock contained within the confinement area (Col. 2 lines 8-10 and Col. 5 lines 11-13, water pipe 116 is connect to a water source 118 to provide livestock with water).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre to incorporate the teachings of Lefebvre to incorporate the teachings of Rodenberg to have a water tree in the confinement area or the safety area in order to easily provide water to the livestock. 

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 10,653,109) in view of Rourke et al. (WO 2017/058893), herein after Rourke.
Regarding claim 18, Lefebvre teaches of the invention in claim 1, but does not appear to teach of further comprising: an application; wherein the application is installed on an electronic device and controlled via a user interface; wherein the application is wirelessly connected to a hardware management system and configured to wirelessly control the hardware management system.
Rourke is in the field of farrowing systems and teaches (¶0038) of an application (master controller 122 can be used through an application); wherein the application is installed on an electronic device and controlled via a user interface (master controller 122 can be operated through the application on an electronic or mobile device via a user interface); wherein the application is wirelessly connected to a hardware management system (master controller 122) and configured to wirelessly control the hardware management system (hardware management system 122 can be operated remotely on a tablet, smartphone, or other mobile device in which the application is wirelessly connected to the hardware management system 122). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre to incorporate the teachings of Rourke to have the hardware management system be controlled through an application wirelessly in order for the user to easily operate the system through their mobile device. 

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 10,653,109) in view of Herring (US 4,348,987).
Regarding claim 19, Lefebvre teaches of the invention in claim 1 and further comprising: a confinement area (Col. 7 lines 36-40, livestock has access to feed received in the feeder assembly 148 within the confinement area 124). 
Lefebvre does not appear to teach of a bio-waste containment pit; wherein the containment pit is positioned below the confinement area such that bio-mass pass into the containment pit.
Herring is in the field of farrowing systems and teaches (Fig. 2) of a bio-waste containment pit (pit 15); wherein the containment pit is positioned below the confinement area (farrowing crates 20) such that bio-mass pass into the containment pit (Col. 1 lines 42-46, waste from the sow and the litter of pigs in the respective farrowing crate passes to a pit therebelow) in order to reduce cleaning and greatly retard the spread of disease and parasites by allowing removal of animal waste from the farrowing crates (Col. 1 lines 46-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre to incorporate the teachings of Herring to have a bio-waste containment pit in order to reduce cleaning and greatly retard the spread of disease and parasites as motivated by Herring. 

Regarding claim 20, Lefebvre teaches of the invention of claim 1, but does not appear to teach of a floor deck assembly comprised of at least one floor beam and at least one stiffener and at least one floor plate.
Herring is in the field of farrowing systems and teaches (Fig. 3) of a floor deck assembly (bracket means 69) comprised of at least one floor beam (elongate frame member 72) and at least one stiffener (brackets 60) and at least one floor plate (gang slats 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre to incorporate the teachings of Herring to have a floor deck assembly in order to provide a stable flooring above the pit for the livestock. 

Regarding claim 21, Lefebvre teaches of the invention of claim 1, but does not appear to teach of a containment pit; wherein the contaminant pit includes a bottom and a sidewall.
Herring is in the field of farrowing systems and teaches (Fig. 2) of a containment pit (pit 15); wherein the contaminant pit (15) includes a bottom (bottom of the pit) and a sidewall (center wall 13 and the sidewalls surround the pit 15) in order to reduce cleaning and greatly retard the spread of disease and parasites by allowing removal of animal waste from the farrowing crates (Col. 1 lines 46-49).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre to incorporate the teachings of Herring to have a pit with a bottom and a side wall in order to reduce cleaning and greatly retard the spread of disease and parasites as motivated by Herring.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 10,653,109) in view of Borcherding (US 4,177,762) and Buchanan (US RE31,556).
Regarding claim 22, Lefebvre teaches (Fig. 2) of a feeder system (Abstract, farrowing system with a feed dispenser), comprising: a feeder assembly (feed container 148); a door assembly (front door panel 142); a crate (Fig. 3, crate defining the sow receiving space 124) and at least one end rod (vertical end posts 130); a confinement area (Col. 6 lines 13-21, crate receives and hold the sow); a safety area (Fig. 3, piglet receiving areas 126 and 128); and wherein the feeder assembly is configured to provide feed to livestock contained within the confinement area (Col. 7 lines 36-40, livestock has access to feed received in the feeder assembly 148 within the confinement area 124).
Lefebvre does not appear to teach of having at least one Flying-W, at least one horizontal plate, at least one center plate, at least one pin; wherein the at least one pin is configured to operably connect the feeder assembly to the door assembly. 
	Borcherding is in the field of livestock feeders and teaches (Fig. 1 and 2) of a crate having at least one Flying-W (vertically extending bars 36 with a curved or flared end portion 38 that extends inwardly), at least one horizontal plate (central support members 42), at least one center plate (horizontal bar 44).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre to incorporate the teachings of Borcherding to have a Flying-W with at least one horizontal plate and at least one center plate in order to have a roof above the livestock head and further confine the livestock.
	Buchanan is in the field of animal feeders and teaches (Fig. 6 and 7, Col. 6 lines 16-26) of at least one pin (journals 53); wherein the at least one pin (53) is configured to operably connect the feeder assembly (feeder 50) to a frame (Fig. 7, vertical support members 51) in order to be rotatable around its axis by means of pins (53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre to incorporate the teachings of Buchanan to have at least one pin configured to connect the feeder assembly to the door assembly in order to be rotatable as motivated by Buchanan.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 10,653,109) in view of Wolfe (US 2,501,980) and Hennenfent (US 4,233,940).
Regarding claim 23, Lefebvre teaches of a feeder system (Abstract, farrowing system with a feed dispenser), comprising: a feeder assembly (feed container 148); and a feed tube receptacle ((tube connected above feed container 148).
	Lefebvre does not appear to teach wherein the feeder assembly is fabricated from a pair of stamped sections; a flange; wherein the feeder assembly is jointed at a common flange surface in opposing directions; wherein the feeder assembly accessibility hole is cut prior to assembly; wherein the feed tube receptacle captures the flange and assembly seam.
	Wolfe is in the field of troughs and teaches (Fig. 1) of wherein the feeder assembly is fabricated from a pair of stamped sections (metal shells 1 are a pair of stamped sections); a flange (intermediate member 6); wherein the feeder assembly is jointed at a common flange surface (surface of flange 6) in opposing directions (Fig. 3, feeder assembly is jointed at a common flange surface in opposing directions); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre to incorporate the teachings of Wolfe to have a flange that joins the feeder assembly together in order to securely connect the side walls together and give more support to the structure. 
Hennenfent is in the field of farrowing systems and teaches (Fig. 6) of wherein the feeder assembly (hopper 70) has an accessibility hole (opening 86); wherein the feed tube receptacle (feed tube 32) captures the opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre as modified by Wolfe to incorporate the teachings of Hennenfent to have an accessibility hole cut prior to assembly wherein the feed tube receptacle captures the flange and assembly seam in order to have the feeder assembly tightly connected with the feed tube to prevent feed from falling out of the feeder assembly. It should be noted that “prior to assembly” as claimed does not show criticality as disclosed in the specifications or the drawings. Whether the accessibility hole is cut before or after assembly would not change the structure of the assembly and would be able to provide the same function.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647